Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment filed 6/14/2021 has been fully considered; however, the amendment has not been entered given that it introduces new claim (claim 20) that would require further consideration and/or search.

Response to Arguments

Applicant's arguments filed 6/14/2021, with respect to rejections set forth in office action mailed 5/7/2021, have been fully considered but they are not persuasive. Specifically, applicant argues that none of the cited art of Burmeister, Tobias, Mussig and Krawinkel taken singly or in combination teach or suggest at least melting the solid EPDM rubber to produce a melt comprising melted solid EPDM rubber and feeding the melt and one more first further components into the filling section of the planetary roller extruder and a first filling section of a second extruder.  In response, primary reference of Burmeister discloses a continuous solvent free and mastication free process of preparing a PSA using planetary roller extruder.  Graham v. Deere analysis was done and the cited art of Mussig provided motivation for adding components in the form of a liquid mixture to the extruders such as planetary roller extruder.  Additionally, Tobias teaches PSA composition comprising solid EPDM rubbers. 

It is noted that when amendment is entered, the objection to claim 3 will be withdrawn in view of the amendment.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764